Citation Nr: 0102919	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities.

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for bilateral knee disabilities.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A 1982 injury of the right knee is not shown to have 
produced any chronic residual disorder.

3.  Left knee symptoms treated from 1993, and right knee 
symptoms treated from 1996, are not shown to be linked to any 
disease or injury during the veteran's service.


CONCLUSION OF LAW

Disabilities of the left and right knees were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3a, 4, 114 Stat. 2096 (November 9, 2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has disabilities of both knees 
that began during service.  He asserts that he sustained 
injuries to his knees during service.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
In the case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §5107).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claim for service connection for knee 
disabilities includes the report of a recent VA medical 
examination.  The evidence compiled with respect to that 
claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran's service medical records do not contain any 
record of medical examination at entry to service or 
separation from service.  Outpatient treatment notes reflect 
that the veteran was seen in September 1982 after he fell 
down on a stairway while he was carrying a wall locker.  He 
reported that he had sprained his right knee and hurt his 
nose.  The examiner found that the range of motion of the 
right knee was normal.  The examiner wrapped the knee with an 
ace bandage, and indicated that the veteran should not 
exercise for two days, and should return for further 
treatment if there was no improvement within four days.

The medical records from the veteran's period of active duty 
do not contain any other references to problems or complaints 
involving either of the veteran's knees.  In a January 1992 
medical history for reserve service purposes, the veteran did 
not report any history of problems with his knees.  An 
examination of the veteran in January 1992 did not note any 
problems with the veteran's knees.

Private medical records reflect that the veteran sought 
treatment in July 1993 for left knee pain that had begun the 
morning of the day he was seen.  He reported that he had 
begun to stand up, and his knee had given way.  The examiner 
noted tenderness to palpation of the medial aspect of the 
knee.  X-rays of the knee were within normal limits.  The 
knee had a full range of motion.  The examiner's impression 
was a sprained knee.  On follow-up four days later, the 
examiner again noted tenderness and a full range of motion.  
The examiner's impression was bursitis and arthralgia.

VA outpatient treatment notes from January 1996 reflect that 
the veteran reported knee pain for the preceding three years, 
worse over the past two months.  Private medical records 
indicate that the veteran underwent an arthroscopy of the 
right knee in July 1996.  He was found to have significant 
joint effusion, a torn medial meniscus, and chondromalacia.  
The surgeon excised the posterior horn of the medial 
meniscus, and performed chondroplasty of the medial femoral 
condyle.

In a November 1997 claim, the veteran reported that he had 
injured his right and left knees during service, in 1981 and 
in 1987.  On VA medical examination in December 1998, the 
veteran reported that he had developed bilateral knee pain 
during service from running and pounding on concrete.  He 
reported that knee pain had continued after service.  He 
reported that he had clicking, swelling, and sensations of 
locking in his knee.  He reported that his right knee had 
improved only slightly after the recent arthroscopic surgery 
on that knee.  He indicated that his right knee and left knee 
both had pain, swelling, and sensations of locking and giving 
way.  The examiner found that both knees had extension to 
0 degrees, and flexion to 100 degrees.  The examiner noted 
stable ligaments in both knees.  The examiner noted marked 
patellofemoral crepitus, pain with pressure of the patella 
against the femur, and significant effusion in both knees.  
The examiner noted mild quadriceps atrophy bilaterally.  X-
rays revealed patellofemoral arthritis in both knees.  The 
examiner's impression was patellofemoral arthritis and severe 
chondromalacia patella in both knees.

In a March 1999 statement, the veteran wrote that he had been 
injured during service in 1980, and again in 1987, while 
playing football.  He reported that he had sought medical 
attention for his injuries.  He reported that he had not 
received an examination at separation from service.  He 
asserted that since his service he had not had any type of 
employment or activity that would have caused or sustained 
his knee problems.  He reported that his knee pain had become 
unbearable by 1993, and that he had sought medical attention.

Although the veteran asserts that he sustained injuries to 
his knees during service, his service medical records show 
treatment only for a right knee injury in September 1982.  
When the veteran was examined in 1992 for reserve service, no 
chronic disorder of either knee was noted.  When the veteran 
sought treatment for knee pain after service, in 1993 and 
1996, the history he provided indicated that his knee 
symptoms had begun in approximately 1993.  Post-service 
medical records reflect knee disorders noted from 1993 
forward.  The veteran's claims file does not contain any 
medical finding that links the veteran's current bilateral 
knee disorders with any disease or injury during his service.  
In addition, the history provided by the veteran while 
seeking medical treatment since service has not been 
consistent with onset of pain and other symptoms of the knees 
having begun during service.  Thus, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current knee disorders were incurred in service.  
Therefore, his claim for service connection for bilateral 
knee disabilities is denied.


ORDER

Entitlement to service connection for bilateral knee 
disabilities is denied.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

